 1
 2                            IN THE UNITED STATES DISTRICT COURT
 3                               FOR THE DISTRICT OF ARIZONA
 4
 5   United States of America,                   )    No. CR 18-32-TUC-JAS (EJM)
                                                 )
 6               Plaintiff,                      )    ORDER
                                                 )
 7   vs.                                         )
                                                 )
 8                                               )
     Anthony Delbert Jones, Jr.                  )
 9                                               )
                 Defendant.                      )
10                                               )
                                                 )
11
12     Pending before the Court is a Report and Recommendation issued by Magistrate Judge
13   Markovich. In the Report and Recommendation, Magistrate Judge Markovich recommends
14   denying Defendant’s motion to suppress.           As the Court finds that the Report and
15   Recommendation appropriately resolved the motion to suppress, the objections are denied.1
16     Accordingly, IT IS HEREBY ORDERED as follows:
17   (1) Magistrate Judge Markovich’s Report and Recommendation (Doc. 44) is accepted and
18   adopted.
19   (2) The motion to suppress (Doc. 21) is denied.
20     DATED this 4th day of December, 2018.
21
22
23
24
25
            1
26           The Court reviews de novo the objected-to portions of the Report and Recommendation.
     28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). The Court reviews for clear error the unobjected-to
27   portions of the Report and Recommendation. See Johnson v. Zema Systems Corp., 170 F.3d 734,
     739 (7th Cir. 1999); see also Conley v. Crabtree, 14 F. Supp. 2d 1203, 1204 (D. Or. 1998).
28   Defendant’s request for oral argument (Doc. 50) and to file a reply (Doc. 54) are denied.
